          Case 1:18-cv-04473-BCM Document 22 FiledUSDCSDNY
                                                   10/11/18 Page 1 of 2
                                                                DOCUMENT                          1
                                                                                                  1
                                                                ELECTRO NI CALLY FILED
UNITED STATES DISTRICT COURT
                                                                DOC#:         / /
SOUTHERN DISTRICT OF NEW YORK
 HENRY ELIAS COREAS ZELAYA et al.,
                                                                DATE FILED:/    tJ/
                                                                               'f; d

                  Plaintiffs,
                                                         18-CV-4473 (BCM)
        -against-
                                                         ORDER
 G GENERAL CONSTRUCTION, LLC,
 et al.,

                  Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed the parties' proposed settlement agreement

(Agreement) (Dkt. No. 19-1); their joint letter dated October, 3, 2018 (Dkt. No. 19), seeking

approval of the Agreement pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F .3d 199 (2d

Cir. 2015); and their follow-up letters dated October 10 and 11, 2018 (Dkt. Nos. 20, 21), providing

additional detail regarding the allocation of the settlement proceeds. For the reasons that follow

the parties' settlement agreement is APPROVED and this action is DISMISSED.

       The Agreement requires defendants G. General Construction, LLC and Gilmar Valadares

to pay $24,750 to plaintiffs Henry Elias Coreas Zelaya and Jennifer Portillo Reyes in full

settlement of plaintiffs' Fair Labor Standards Act (FLSA) and New York Labor Law (NYLL)

claims. Ag.   ,r 1.   Defendants must pay this sum in 18 installments, beginning with an initial

installment of $7,750, followed by 17 installments of $1,000 each. Id. The first payment is due 30

days after Court approval of the Agreement, with the remaining payments due at 30 day intervals.

Id. Plaintiffs attorneys seek an award of$8,250 in fees and costs (one-third of the gross settlement

amount). Joint Ltr. dated October 5, 2018, at 2. Of the remaining $16,500, Coreas Zelaya will

receive $11,946 (72.4%), while Portillo Reyes will receive $4,554 (27.6%). According to

plaintiffs' counsel, "These percentages are based upon Plaintiffs['] alleged damages, and will be
             Case 1:18-cv-04473-BCM Document 22 Filed 10/11/18 Page 2 of 2



distributed to the Plaintiffs proportionately out of each settlement installment payment." Joint Ltr.

Letter dated Oct. 11, 2018, at 1.

          Defendants have executed confessions of judgment in the amount of $30,937, less any

payments made under the Agreement, which may be entered if defendants fail to make a settlement

payment on time and then fail to cure the default within five business days of receipt of a written

notice of default. Ag.   ,r 2. The Agreement includes mutual general releases, in which both sides
release each other from "all actions ... of any kind whatsoever," whether "known or unknown."

Ag.   ,r,r 3, 4.
          Having presided over the settlement conference at which the material terms of the parties'

settlement were negotiated, and having reviewed the terms of the Agreement and supporting

materials, the Court finds that the proposed settlement is fair and reasonable as required by Cheeks.

The proposed fee award is also reasonable. See Martinez v. SJG Foods LLC, 2017 WL 4676828,

at *2 (S.D.N.Y. Oct. 16, 2017) (quoting Meza v. 317 Amsterdam Corp., 2015 WL 9161791, at *2

(S.D.N.Y. Dec. 14, 2015)) ("When using a percentage of the fund approach, 'courts regularly

approve attorney's fees of one-third of the settlement amount in FLSA cases."').

          Accordingly, the proposed settlement is APPROVED, and this action 1s hereby

DISMISSED WITH PREJUDICE. The Court will retain jurisdiction for the limited purpose of

enforcing the Agreement if necessary.

          The Clerk of Court is respectfully directed to close the case.

 Dated: New York, New York                              SO ORDERED.        t
                                                     ~~
        October 11, 2018


                                                        BARBARA MOSES
                                                        United States Magistrate Judge




                                                    2
